Exhibit 10.7
 
PATENTS PURCHASE AGREEMENT


This PATENTS PURCHASE AGREEMENT ("Agreement") is entered into on May 15, 2007
("Effective Date") by and between CALYPSO WIRELESS, INC. with an office at 2500
NW 79th Avenue, Suite 220, Doral, Florida 33122 ("Purchaser"), and VOICE TO
PHONE, INC. with a principal office located at 5328 Redwood rd, Plantation, FL
33317 ("Seller").  The parties hereby agree as follows.


1. BACKGROUND


1.1 Seller owns certain Patents and/or applications.
1.2 Seller wishes to sell its right, title and interest in such patents and
applications to Purchaser.
1.3 Purchaser wishes to purchase such patents and applications.


2. DEFINITIONS


2.1 "Assignment Agreements" means the agreements assigning ownership of the
Patents from the inventors and/or prior owners to Seller.
2.2 "List of Prosecution Counsel" means the names and addresses of prosecution
counsel who prosecuted the Patents and who are currently handling the Patents.
2.3 "Patents" means those patents and applications listed in Exhibit A hereto.
2.4 "Clear and Transferable Title" means the Seller is the current assignee of
the Patents, and has all right, title, and interest in and to the Patents,
including the right to sell and assign the Patents.


3. DELIVERY AND PAYMENT


3.1 For good and valuable consideration, Purchaser shall pay Seller five million
(5,000,000) free trading S-8 shares of Calypso Wireless, Inc shares traded under
symbol CLYW, four million (4,000,000) of which shall be delivered within fifteen
(15) days after the Effective Date of Agreement, which shall be net of any taxes
and duties.  The remaining one million (1,000,000) Calypso Wireless, Inc. shares
shall be delivered on or before November 1, 2007.  In the event that Purchaser
fails to timely pay to Seller the payments set forth in this Agreement, Seller
may elect to rescind the Assignments at any time thereafter and render the
Assignments null and void.  If the Assignments have been completed, then
Purchaser shall be obligated to return said Assignments to Seller.


3.2 Delivery.  At the execution of this Agreement Seller shall deliver to
Purchaser an executed original of the Assignment of Patent Rights in Exhibit B
hereto, the original of Letters Patents and the copy of Assignment Agreements.


3.3 All payments to Seller under this Agreement shall be made in Calypso
Wireless, Inc. free trading S-8 shares.  The instrument of payment delivery
shall also be in accordance with Seller's requirements.  Any and all amounts
payable by Purchaser to Seller hereunder are exclusive of and shall be made free
and clear of and without the withholding of or deduction for or on account of
any present or future taxes, duties, levies, imposts, or other governmental
charges.  If Purchaser is required by law or a governmental body charged with
the administration thereof to withhold or deduct any amounts from or in respect
of any amount payable by Purchaser to Seller, then the amount payable shall be
increased to such amount which, after making all required withholdings or
deductions, is equal to the amount payable had no such withholdings or
deductions been required.  In the event Purchaser is delisted by the Securities
and Exchange Commission (SEC) or the company files for bankruptcy in any court
with jurisdiction over the company or is forced to relinquish its assets to a
creditor, the Patents herein assigned shall immediately return to Seller and
Seller shall be compensated in the amount of three million US dollars
($3,000,000).
 
 
 
 
 

--------------------------------------------------------------------------------


 
 

 
4. TRANSFER OF PATENTS


4.1 Patent Assignment.  Upon receipt of the payment described in Section 3.1,
Seller hereby sells, assigns, transfers and conveys to Purchaser all right,
title and interest it has in and to the Patents and all inventions and
discoveries described therein, and all rights of Seller to collect royalties
under such Patents.  Until such time as payments are completed in full, Seller
shall reserve the right to demand return of the Assignments.


4.2 Assignment of Causes of Action.  Seller hereby sells, assigns, transfers and
conveys to Purchaser all right, title and interest it has in and to all causes
of action and enforcement rights, whether currently pending, filed, or
otherwise, for the Patents, including without limitation all rights to pursuer
damages, injunctive relief and other remedies for past, current and future
infringement of the Patents.


5. ADDITIONAL OBLIGATIONS


5.1 Purchaser grants to Seller and irrevocable, royalty-free, fully paid,
perpetual, worldwide, non-transferable, non-exclusive license, under the Patents
to use the Patents to perform research and development work.


5.2 Further Cooperation.  At the reasonable request of Purchaser, Seller shall
execute and deliver such other instruments and do and perform such other acts
and things as may be necessary or desirable for effecting completely the
consummation of the transactions contemplated hereby, including without
limitation execution, acknowledgment and recordation of other such papers, and
using best efforts to obtain the same from the respective inventors, as
necessary or desirable for fully perfecting and conveying unto Purchaser the
benefit of the transactions contemplated hereby.  However, Purchaser shall
reimburse Seller for any reasonable expenses, including out-of-pocket expenses
and remuneration of Seller's employees at Seller's normal commercial rates.


5.3 Transfer Recordation Process and Fees.  Seller shall be responsible for
conducting the Patent transfer recordation process as required by the U.S. PTO
and all costs associated therewith.  As from the Effective Date, Purchaser shall
bear all maintenance fees, annuities, registration fees and the like due on the
Patents.
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------


 
 
 
 

 
5.4 Invalidation.  The parties agree that in the event of invalidation of any or
all of the Patents or some claims of Patents, Purchaser's obligation described
in Section 3.1 shall remain intact.


Payments received by Seller shall not be returned to Purchaser and Seller shall
not be liable for such termination, or invalidation.


6. TERMINATION


6.1 Any party may elect to terminate this Agreement if the other party fails to
perform any material term or condition of this Agreement, and such failure has
not been cured within ten(10) days following written notice of such failure by
the terminating party to the other party.


7. REPRESENTATIONS AND WARRANTIES


7.1 SELLER REPRESENTS AND WARRANTS TO PURCHASER THAT SELLER HAS THE FULL RIGHT
(INCLUDING CLEAR AND TRANSFERABLE TITLE) TO CONVEY THE PATENTS AS HEREIN
EXPRESSED AND THAT, TO THE BEST OF ITS KNOWLEDGE, THE RIGHTS, PROPERTIES AND
PRIVILEGES HEREIN SOLD AND CONVEYED ARE FREE  AND CLEAR OF ANY
EINCUMBRANCE.  PURCHASE ACKNOWLEDGES AND AGREES IT IS AWARE OF THE TECHNICAL
FEATURES OF THE PATENTS, AND INVENTIONS DESCRIBED OR CLAIMED THEREIN.  THE
PATENTS ARE PROVIDED ON AN "AS-IS" BASIS.  THE SELLER IS NOT LIABLE FOR THE
TECHNICAL UTILITY OF THE PATENTS, OR ANY INVENTION DESCRIBED OR CLAIMED
THEREIN.  THE SELLER DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS
OR IMPLIED, WITH REGARD TO THE PATENTS, AND INVENTIONS DESCRIBED OR CLAIMED
THEREIN, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, VALIDITY, ENFORCEABILITY, FREEDOM FROM DEFECTS,
NON-DEPENDENCY AND NON-INFRINGEMENT.


8. MISCELLANEOUS


8.1 Limitation on Consequential Damages.  NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR LOSS OF PROFITS, OR ANY SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES,
HOWEVER CAUSED, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.  THE PARTIES
ACKNOWLEDGE THAT THESE LIMITATIONS ON POTENTIAL LIABILITIES WERE AN ESSENTIAL
ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.


8.2 Limitation of Liability.  EACH PARTY'S TOTAL LIABILITY UNDER THIS AGREEMENT
SHALL BE THE PAYMENT OF FUNDS AS REQUIRED PURSUANT TO SECTION 3.  EXCEPT IN THE
CASE OF FRAUD, SELLER'S TOTAL LIABILITY UNDER THIS AGREEMENT SHALL BE THE
PURCHASE PRICE PURSUANT TO SECTION 3.  THE PARTIES ACKNOWLEDGE THAT THESE
LIMITATIONS ON POTENTIAL LIABILITIES WERE AN ESSENTIAL ELEMENT IN SETTING
CONSIDERATION UNDER THIS AGREEMENT.
 
 
 
 
 
 
-3-

--------------------------------------------------------------------------------


 
 
 

 
8.3 Compliance with Laws.  Notwithstanding anything contained in this Agreement
to the contrary, the obligations of the parties shall be subject to all laws,
present and future, of any government having jurisdiction over the parties and
this transaction, and to orders, regulations, directions or requests of any such
government.


8.4 Confidentiality of Terms.  The parties hereto shall keep the terms and
existence of this Agreement and the identities of the parties hereto
confidential and shall not now or hereafter divulge any of this information to
any third party except: (a) with the prior written consent of the other party;
(b) as otherwise may be required by law or legal process, including in
confidence to legal and financial advisors in their capacity of advising a party
in such matters; (c) during the course of litigation, so long as the disclosure
of such terms and conditions are restricted in the same manner as is the
confidential information of other litigating parties; or (d) in confidence to
its legal counsel, accountants, banks and financing sources and their advisors
solely in connection with complying with financial transaction; provided that,
in (b) through (d) above, (i) the disclosing party shall use all legitimate and
legal means available to minimize the disclosure to third parties, including
without limitation seeking a confidential treatment request or protective order
whenever appropriate or available; and (ii) the disclosing party shall provide
the other party with at least ten (10) days prior written notice of such
disclosure.


8.5 Governing Law.  Any claim arising under or relating to this Agreement shall
be governed by the internal substantive laws of the State of Florida without
regard to principles of conflict of laws.


8.6 Jurisdiction.  Each party hereby agrees to jurisdiction and venue in the
courts of Miami Dade, Florida for all disputes and litigation arising under or
relating to this Agreement.


8.7 Entire Agreement.  The terms and conditions of this Agreement, including its
exhibits, constitutes the entire agreement between the parties with respect to
the subject matter hereof, and merges and supersedes all prior and
contemporaneous agreements, understandings, negotiations and
discussions.  Neither of the parties shall be bound by any conditions,
definitions warranties, understandings, or representations with respect to the
subject matter hereof other than as expressly provided herein.  The section
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.  No oral
explanation or oral information by either party hereto shall alter the meaning
or interpretation of this Agreement.  No amendments or modifications shall be
effective unless in a writing signed by authorized representatives of both
parties.  These terms and conditions will prevail notwithstanding any different,
conflicting or additional terms and conditions which may appear on any purchase
order, acknowledgment or other writing not expressly incorporated into this
Agreement.  This Agreement may be executed in two (2) or more counterparts, all
of which, taken together, shall be regarded as one and the same instrument.  The
following exhibits are attached hereto and incorporated herein: Exhibit A
(entitled "Patent Rights to be Assigned"); and Exhibit B (entitled "Assignment
of Patent Rights").
 
 
 
 
 
-4-

--------------------------------------------------------------------------------


 
 
 

 
8.8 Notices:  All notices required or permitted to be given hereunder shall be
in writing, shall make reference to this Agreement, and shall be delivered by
hand, or dispatched by prepaid air courier or by registered or certified
airmail, postage prepaid, addressed as follows:


If to Seller






If to Purchaser
Calypso Wireless, Inc.
2500 NW 79th Avenue Suite 220
Doral, Florida 33122


Attn:  Cristian Turrini, President & CEO


Such notices shall be deemed served when received by addressee or, if delivery
is not accomplished by reason of some fault of the addressee, when tendered for
delivery.  Either party may give written notice of a change of address and,
after notice of such change has been received, any notice or request shall
thereafter be given to such party at such changed address.


8.9 Relationship of Parties. The parties hereto are independent contractors.
Neither party has any express or implied right or authority to assume or create
any obligations on behalf of the other or to bind the other to any contract,
agreement or undertaking with any third party. Nothing in this Agreement shall
be construed to create partnership, joint venture, employment or agency
relationship between Seller and Purchaser.


8.10 Severability. The terms and conditions stated herein are declared to be
severable. If any paragraph, provision, or clause in this Agreement shall be
found or be held to be invalid or unenforceable in any jurisdiction in which
this Agreement is being performed, the remainder of this Agreement shall be
valid and enforceable and the parties shall use good faith to negotiate a
substitute, valid and enforceable provision which most nearly effects the
parties’ intent in entering into this Agreement.


8.11 Waiver. Failure by either party to enforce any term of this Agreement shall
not be deemed a waiver of future enforcement of that or any other term in this
Agreement or any other agreement that may be in place between the parties.
 
 
 
 
 
-5-

--------------------------------------------------------------------------------


 
 
 
 
 
8.12 Assignment. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.
Neither party shall assign, transfer or otherwise alienate its rights and
obligations hereunder in whole or in part, without the prior written consent of
the other party.


8.13 Special Provisions Regarding Seller Rights. If this Agreement is terminated
pursuant to the Default of Payment as stated in section 3.1 or due to Purchaser
delisting by the SEC, by bankruptcy, liquidation or by a judgment which requires
Purchaser to assign all of its rights to a Creditor, the Purchaser shall, upon
demand, return the Assignment of the Patents granted herein to Seller and pay
Seller an amount equal to three million US dollars (3,000,000.00).


In witness whereof, the parties have executed this Patent Purchase Agreement as
of the


Effective Date: May 15, 2007


Purchaser:


Calypso Wireless, Inc.
/s/ Cristian C. Turrini
Cristian C. Turrini
President & CEO




Seller:


Voice to Phone, Inc.
/s/ Michael A. Brennan
Michael A. Brennan
President




/s/ Jack Baxter
Jack Baxter
Inventor








 
 
 
-6-

--------------------------------------------------------------------------------


 
 
 

 










Exhibit B
ASSIGNMENT OF PATENT RIGHTS


For good and valuable consideration, the receipt of which is hereby
acknowledged, Voice to Phone, Inc. having principal offices located at 5328
Redwood rd, Plantation, Fl. 33317, (“Assignor”), does hereby sell, assign,
transfer and convey unto Calypso Wireless, Inc. a company, having an office at
2500 NW 79th Avenue Suite 220, Doral, Florida 33122 (“Assignee”) or its
designees, all of the Assignor’s right, title and interest in and to the patent
applications and patents listed below (collectively “Patent Rights”):


Patent No.
Patent Title
Issue Date
     
6839412
Audio File transmission method
2005-01-04
 
A computer implemented method of transmitting electronic voice messages
including the steps of establishing a caller identity associated with a first
telephone connection, recording a first audio clip from the first telephone
connection, establishing an email target string, encapsulating the…
       
6385306
Audio file transmission method
2002-05-07
 
A method of transmitting one or more audio file attachments in an electronic
message from a telephone including the steps of dialing into a predetermined
telephone number, sending one or more DTMF signals on the touch telephone
corresponding to a preselected email address wherein the one or…
       
6765996
Audio file transmission method
2004-07-20
 
A computer implemented method of transmitting electronic voice messages
including the steps of establishing a caller identity associated with a first
telephone connection, recording a first audio clip from the first telephone
connection, establishing an email target string, encapsulating the…
       
7031439
Audio file transmission method
2006-04-18
 
A computer implemented method of transmitting electronic voice messages
including the steps of establishing a caller identity associated with the first
telephone connection, recording a first audio clip from the first telephone
connection, establishing an email target string, encapsulating the…
 



Assignor represents and warrants to Assignee that seller has the full right
(including clear and transferable title) to convey the patents as herein
expressed and that, to the best of its knowledge, the rights, properties and
privileges herein sold and conveyed are free and clear of any encumbrance.
Assignee acknowledges and agrees it is aware of the technical features of the
patents, and inventions described or claimed therein. The patents are provided
on an “as-is” basis.
The Assignor is not liable for the technical utility of the patents, or any
invention described or claimed therein. The Assignor disclaims all other
representations and warranties, express or implied, with regard to patents, and
inventions described or claimed therein, including, but not limited to,
warranties of merchantability, fitness for a particular purpose, validity,
enforceability, freedom from defects, non-dependency and non-infringement.
 
 
 
 
 
 
-7-

--------------------------------------------------------------------------------


 
 
 

 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. Neither party
shall assign, transfer or otherwise alienate its rights and obligations
hereunder in whole or in part, without the prior written consent of the other
party.


IN WITNESS WHEREOF this Agreement of Patent Rights is executed at on.


ASSIGNOR
By: Voice to Phone
/s/ Michael A. Brennan
Name: Michael A. Brennan
Title: President


5/22/07
/s/ Randi Lynn Morales
 
 
 
 
 
-8-

--------------------------------------------------------------------------------


 
 
 